Case 1:12-cr-00031-VM Document 1761 Filed 07/13/20 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA, :
: 12 CR 31 (VM)
-against- : ORDER
VICTOR ANDRADES, :
Defendant. :
ae ee ee xX

VICTOR MARRERO, U.S.D.J.:

By letter dated July 10, 2020, the parties jointly request
that the hearing regarding the violation of supervised release
of the above-named defendant be adjourned for approximately
three weeks. (See Dkt. No. 1760.) Accordingly, it is hereby
ordered that the hearing regarding the violation of supervised
release of the above-named defendant, currently scheduled to
be heldon Friday, August 7, 2020, shall be rescheduled to Friday,

August 28, 2020 at 10:30 a.m.
SO ORDERED:

Dated: New York, New York
13 July 2020

ae ZA 7 rr

 

 

Victor Marrero
U.S.Dad:
